Citation Nr: 0921399	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1935 to 
December 1945 and from April 1946 to August 1955.  He died in 
May 2006, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

In the appellant's August 2007 appeal to the Board, she 
requested that she be provided with a hearing before the 
Board at the RO.  Accordingly, a travel board hearing was 
scheduled for the appellant on February 26, 2008.  In a 
December 2007 letter, the appellant stated that she had a 
broken leg and could not travel to Roanoke for the hearing.  
Subsequently, the appellant was provided with a second 
hearing date, scheduled for July 22, 2008.  On July 22, 2008, 
the date of the hearing, VA received a letter from the 
appellate stating that she was unable to attend the hearing 
due to a bad fall on July 16, 2008.  The appellant's hearing 
was then rescheduled for February 24, 2009.  On February 6, 
2009, VA received a letter stating that she could not travel 
to Roanoke for medical reasons and requested that she be 
rescheduled for a fourth hearing date.

Hearings will be rescheduled only if requests for a change 
are received by VA more than 2 weeks prior to the hearing 
date and if good cause is shown.  The determination as to 
whether good cause is shown is made by the Board.  In this 
case, the appellant has been scheduled for 3 separate hearing 
dates over the course of a full year.  The appellant has 
claimed that she has been unable to attend any of these dates 
due to medical problems which do not permit her to travel to 
Roanoke.  By the appellant's own statements, her claimed 
medical problems are pervasive in nature and she has given no 
indication that she will ever be capable of attending her 
desired hearing in Roanoke.  Accordingly, the Board finds 
that the evidence of record shows that rescheduling the 
appellant's hearing a fourth time would be futile, as she 
would not be likely to attend that date either.  As such, 
good cause has not been shown, and the appellant's motion to 
reschedule the hearing is denied.  See 38 C.F.R. §20.702(d) 
(2008).


FINDINGS OF FACT

1.  The Veteran died in May 2006 at the age of 92.  The 
certificate of death reported the immediate cause of death as 
recurrent cholangitis.  The underlying cause of death was 
listed as history of cholangitis.  The contributing cause of 
death was listed as hypertension.

2.  At the time of the Veteran's death, service connection 
was in effect for multiple joint arthritis to include both 
shoulders, both knees, lumbar spine, cervical spine and both 
hands, evaluated as 100 percent disabling, and 
hemorrhoidectomy, evaluated as noncompensable.

3.  The medical evidence of record does not show that the 
cause of the Veteran's death was related to his active 
military service or to a service-connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1116, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in July 2006 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA medical opinion was provided to the appellant 
in connection with her claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in May 2006 at the age of 92.  The 
certificate of death reported the immediate cause of death as 
recurrent cholangitis.  The underlying cause of death was 
listed as history of cholangitis.  The contributing cause of 
death was listed as hypertension.  The appellant claims that 
the cause of the Veteran's death was related to his active 
military service.  Specifically, she claims that the 
medication prescribed for the Veteran's arthritis contributed 
to his death.

At the time of the Veteran's death, service connection was in 
effect for multiple joint arthritis to include both 
shoulders, both knees, lumbar spine, cervical spine and both 
hands, evaluated as 100 percent disabling, and 
hemorrhoidectomy, evaluated as noncompensable.

The Veteran's service treatment records are negative for any 
diagnosis of cholangitis or hypertension.

A February 2008 VA medical opinion report stated that the 
Veteran's claims file had been reviewed.  The examiner stated 
that

review of current literature about 
rheumatoid arthritis does not indicate 
that this is a disease that causes death, 
however it can decrease life expectancy.  
Veteran was 92 years old at the time of 
death - (life expectancy for the average 
American male is 78 years of age). . . . 
The [V]eteran's death was not caused by 
or a result of his service connected 
multiple joint arthritis or the 
medications he was taking for his 
condition.

The medical evidence of record does not show that the cause 
of the Veteran's death was related to his active military 
service or to a service-connected disability.  The Veteran's 
service medical records are negative for any diagnosis of 
cholangitis or hypertension.  There is no medical evidence of 
record that cholangitis or hypertension were diagnosed until 
many years after separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no medical 
evidence that relates the Veteran's cholangitis or 
hypertension to military service.

The appellant also contends that the Veteran's arthritis 
medication contributed to cause the Veteran's death.  In this 
regard, other than the certificate of death, the only medical 
evidence of record that provides any guidance as to the cause 
of the Veteran's death is the February 2008 VA medical 
opinion report.  That report stated that rheumatoid arthritis 
does not cause death, pointing out that while it can shorten 
the lifespan, the Veteran lived far beyond the average 
lifespan for American men.  The report also specifically 
stated that the cause of the Veteran's death was not related 
to his arthritis or the medication he was taking for the 
arthritis.  There is no other medical evidence of record that 
discusses the cause of the Veteran's death.

While the Veteran's service-connected multiple joint 
arthritis was evaluated as 100 percent disabling for 
approximately 6 years prior to his death, this disability was 
purely musculoskeletal in nature and there is no medical 
evidence of record that it materially affected vital organs 
or other vital body functions.  As such, the Veteran's 
multiple joint arthritis may not be assumed to have caused 
debilitation that contributed to the cause of his death.  
38 C.F.R. §§ 3.312(c).

The appellant's statements alone are not sufficient to prove 
that the cause of the Veteran's death was related to his 
military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the appellant is not 
competent to make a determination that the cause of the 
Veteran's death was related to his military service or to a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, there is no medical evidence of record 
linking the cause of the Veteran's death to his active 
military service or to any service-connected disability.  As 
such, service connection for the cause of the Veteran's death 
is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of record relating the cause of the Veteran's death to his 
active military service or to a service-connected disability, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


